ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawings
The examiner withdraws the objection to the drawings as it was corrected in the response filed Jan. 14, 2021. 
35 U.S.C. 112(b) Rejections
The examiner withdraws the 35 USC § 112(b) rejection as claim 11 has been amended to correct the issue. 
Prior Art Rejections
Claims 1–3, 5–7 and 10 have been rejected under 35 U.S.C. 103 as being obvious over Iwamoto, JP 2001 259557 ("Iwamoto") in view of Franzino, US 9,951,821 ("Franzino") and Dori, US 5,228,993 ("Dori").
The applicant traversed the obviousness rejection in the response. Applicant Rem. dated Apr. 28, 2021 (“Applicant Rem.”) 4. The applicant argues that the rejection under 35 U.S.C. 103 is invalid because Iwamoto’s nozzle is propelled by a tangential component of the compressed air rather than a drive shaft or drive device as required by claim 1. Id. at 5. The applicant further argues that modifying Iwamoto to rotate the cleaning head by a drive shaft instead of a tangential air flow requires a fundamental redesign and changes the principle of operation of Iwamoto’s design, which is not obvious. Id. at 5–6. The applicant also argues that the Franzino does not disclose a drive shaft within a hose supplying a pressure medium to a Id. at 6.
The examiner respectfully disagree. 
The principle of Iwamoto’s design is to clean a filter cloth by a rotating cleaning head, which is capable of ascend/descent inside the filter cloth, such that compressed air is blown off to the entire internal sidewall of the filter cloth in the peripheral and the longitudinal directions. Iwamoto Fig. 1, p. 1. Iwamoto does not explicitly disclose that it is critical for its cleaning head 13 to be propelled by a tangential component of the compressed air , rather, Iwamoto emphasize that its nozzle need to be rotatable and retractable to clean the filter bag in the peripheral and the longitudinal direction.  Id. at Fig. 1, p. 1. 
Franzino’s reference is directed to a drive shaft coupling comprises a rotary flexible shaft connected to a cleaning tool with the rotary flexible shaft encased in a sheath. The sheath defines an interior channel for passage of pressurized cleaning fluid from the power console to the brush end of the sheath. Franzino Fig. 1, col. 6, ll. 1–8.   
The examiner combined the prior art of Iwamoto and Franzino based on the rationale of “Simple substitution of one known element for another to obtain predictable results.” MPEP 2141(III)(B).
The examiner substitutes a rotating cleaning head propelled by pressurized fluid as disclosed by Iwamoto with a rotating head driven by a flexible rotating shaft as disclosed by Franzino. The combination yield predictable results, i.e., Iwamoto’s rotating cleaning head is controlled by Franzino’s rotating drive shaft to clean a filter bag after the combination. 
This combination supports a conclusion of obviousness, as the following conditions are satisfied: 
The prior included each element claimed, as mapped in the final office action dated Feb. 12, 2021 (“Final Office Action”). The only different between the claimed 
A finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, i.e., Franzino’s drive shaft coupling are designed for connecting a flexible rotating shaft to a cleaning head to rotate the cleaning head. Additionally, one of ordinary skill in the art would be motivated to do the combination so that the direction and speed of the rotation of the cleaning head could be controlled. 
One of ordinary skill in the art could have recognized that the results of the combination is predictable, i.e., a controllable rotating nozzle connected to a bag filter cleaning device. 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
As for the applicant’s argument of Franzino does not disclose a drive shaft within a hose supplying a pressure medium to a cleaning head and Franzino is concerned with cleaning a tube itself and does not disclose a cleaning head being connected to the pressure medium source via pressure medium hose, the examiner respectfully disagree. 
Franzino discloses a driving shaft 14 located inside a sheath 50. Franzino Fig. 8, col. 6, ll. 18–26. Sheath 50 also defines an interior channel for passage of pressurized cleaning fluid to a cleaning tool. Id. at col. 6, ll. 3–8. Sheath 50 is the “hose supplying a pressure medium to a cleaning head.  Additionally, while Franzino’s invention is directed to a tube cleaning device, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of 
Therefore, the examiner believes that the rejection under 35 U.S.C. 103 as being obvious over Iwamoto in view of Franzino and Dori is valid. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Qianping He/Examiner, Art Unit 1776                

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776